DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “reheater temperature control system” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim limitation “reheater temperature control system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “reheater temperature control” and “that provides i) coarse control of heat removal from the reheater by adjusting a flow rate of a first quench stream through the first quench liquid distributor; and ii) fine control of heat removal from the reheater by adjusting a flow rate of a second quench stream through the second quench liquid distributor” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 42, 44, 45, 47-56, and 58-59 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the quench liquid distribution and control system depicted in the particular  embodiment of FIG. 2, flows of portions of the quench medium 44a, 44b, introduced within  and above dense phase bed 30, are controlled in response to temperatures measured within  and above dense phase bed 30, respectively. Therefore, temperature elements TE in dense phase bed 30 and dilute phase 40, communicate through temperature transmitters TT and temperature indicator controllers TIC to temperature control valves 'TV. These valves, in response to the measured temperatures, adjust their variable percentage openings, as needed to provide sufficient flows of portions of quench medium 44a, 44b, in order to control the temperatures measured at temperature elements TE. Therefore, in response to a measured temperature in reheater 100 that is beyond a set point temperature, for example, due to an increase in flow rate, or a change in type, of biomass 10, the appropriate TIC(s) send signal(s) to the corresponding temperature control valve(s), which respond by increasing quench medium flow rate to reheater 100, optionally through one or more distributors 46. Accordingly, the quench liquid distribution 
Accordingly, the claimed “reheater temperature control system” has been interpreted as a system comprising a temperature sensor in lower section, a temperature sensor in the upper section, temperature transmitters, a temperature controller, a control valve for adjusting flow rate of the first quench stream through the first quench liquid distributor, and a control valve for adjusting flow rate of the second quench stream through the second quench liquid distributor, as well as equivalents thereof.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Sharer on 3/31/2021.

The application has been amended as follows: 
With regard to claim 59: In line 1, amend the phrase “the a reheater temperature control” to recite --the reheater temperature control--.
With regard to claim 60: In line 1, amend the phrase “the a reheater temperature control” to recite --the reheater temperature control--.
In line 2, amend the phrase “at least two one temperature sensors” to recite --at least two temperature sensors--.


Allowable Subject Matter
Claims 42, 44, 45, 47-56 and 58-60 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 42 is drawn to an apparatus for pyrolysis of a biomass feedstock comprising a pair of quench liquid distributors.
The closest prior art of record is Freel (US 2009/0139851) in view of Waters (US 4,021,193), Bisgrove et al. (US 6,680,031), and Foch (US 3,617,037) as applied in the 103 rejection of claim 42 set forth in the Final Rejection mailed 12/22/2020.
 The aforementioned combination of references is silent to a reheater temperature control system that provides i) coarse control of heat removal from the reheater by adjusting a flow rate of a first quench stream through the first quench liquid distributor; and ii) fine control of heat removal from the reheater by adjusting a flow rate of a second quench stream through the second quench liquid distributor as required by claim 42 as amended on 3/22/2021.
There is no prior art of record which cures the deficiencies of Freel, Waters, Bisgrove, and Foch.
Therefore claim 42 and its dependents are allowable over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772